Title: To Thomas Jefferson from William Robeson, 18 December 1785
From: Robeson, William
To: Jefferson, Thomas


Paris, 18 Dec. 1785. After he saw TJ, he consulted with Barclay concerning his business in Paris, but since there is little prospect of success, he will return to America. Payments to his creditors in Holland have left him with almost nothing, and he is forced to apply to TJ for a loan to enable him to reach L’Orient. Besides the many important French persons whom he has helped, there were numerous Americans in France, among them “Mr. George Mason son of Coll. Mason Gunston Hall Virginia, a Mr. Brokes and Our unhappy friend Mr. Tandy to some amount,” for which “I Claim no Merit, I ask no thanks. I know their Caracters at home And I hope Ere long to se them in the Western Region.” John Paul Jones has had proof of these instances and, if TJ wishes, it also will be available to him.
